Citation Nr: 1529590	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for major depressive disorder and anxiety disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to a compensable evaluation for defective hearing.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.

The RO is Providence, Rhode Island, has jurisdiction of the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a May 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that his psychiatric symptoms had increased in severity since his most recent VA examination, which the Board observes was conducted in August 2013.  He said that the increase in symptoms had resulted in him undergoing cognitive processing therapy at the VA Medical Center (VAMC) in Providence.  He stated that he was currently about halfway through that program.  

The Veteran also testified that his defective hearing symptoms had increased in severity since his most recent VA examination, which the Board observes was conducted in July 2011.  He said that the increase in symptoms had resulted in him needing to get hearing aids from VA.  

The record before the Board does not include any records pertaining to the Veteran's VA cognitive processing therapy.  In fact, the record contains no VA treatment records dated after May 1, 2014.  On remand, all VA treatment records dated after May 1, 2014, should be obtained.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, given the passage of time since the most recent VA psychiatric and audiologic examinations and the Veteran's testimony of worsening symptoms, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected major depressive disorder and anxiety disorder and defective hearing.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include any records reflecting cognitive processing therapy at the Providence VAMC and any records dated after May 1, 2014.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected major depressive disorder and anxiety disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the major depressive disorder and anxiety disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected defective hearing.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the defective hearing.  The appropriate DBQs should be filled out for this purpose, if possible. 

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




